Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Mazzola on 12/09/2021.
The application has been amended as follows: 

1. (Currently Amended)	A method for identifying a data set associated with a patient for use in 
	providing a database comprising multiple first data sets of image data obtained by a medical imaging method, wherein each first data set is representative of first geometric data of a skin surface of at least one patient;
	obtaining, by an optical camera system, a second data set of image data of a skin surface of a particular patient;
	deriving second geometric data of the skin surface of the particular patient from the second data set;
	comparing the second geometric data with the first geometric data of one or more of the first data sets to calculate a similarity score for each comparison; and
,
wherein the image data are three-dimensional image data,
wherein the first and second geometric data are first and second three-dimensional shape data, respectively, and
wherein the first and second three-dimensional shape data are compared by a shape matching algorithm.

2. (Cancelled)

3. (Cancelled)

4. (Original)	The method of claim 1, wherein the optical camera system is configured for tracking a patient or surgical object during computer assisted surgical navigation.

5. (Original)	The method of claim 1, wherein:
	the second geometric data is compared with the first geometric data of a particular first data set that has initially been pre-selected for computer assisted surgical navigation; and 
generating the signal comprises evaluating if the similarity score calculated for the pre-selected first data set satisfies a pre-defined condition, wherein, depending on a result of the evaluation, the signal triggers either selection or de-selection of the pre-selected first data set.

6. (Original)	The method of claim 5, wherein the signal is one of a warning signal to a user to trigger de-selection of the pre-selected first data set and a confirmation signal to a user to trigger selection of the pre-selected first data set.	
7. (Original)	The method of claim 1, wherein the signal is at least one of an acoustic signal and an optic signal.

8. (Original)	The method of claim 1, wherein:	the second geometric data is compared with the first geometric data of the multiple first data sets to calculate multiple similarity scores; and	the signal triggers selection of that one of the multiple first data sets which, based on the multiple similarity scores, is representative of the first geometric data that have the highest similarity with the second geometric data.

9. (Original)	The method of claim 1, wherein the medical imaging method comprises one of computer tomography and magnetic resonance imaging.

10. (Original)	The method of claim 1, wherein the multiple first data sets in the database have been acquired pre-operatively and/or the second data set is obtained in an operating room.

11. (Original)	The method of claim 1, further comprising providing navigation instructions on the basis of the selected one of the first data sets.
12. (Currently Amended) 	A computer program product comprising non-transitory computer-readable medium comprising program code portions for performing the method of claim 1 when the computer program product is executed on one or more processors.

13. (Currently Amended)	A surgical navigation system configured to identify a data set associated with a patient
an interface configured to access a database comprising multiple sets of first image data obtained by a medical imaging method, wherein each image data set is representative of first geometric data of a skin surface of at least one patient;
an optical camera system configured to obtain a second data set of image data of a skin surface of a particular patient; and
a processing unit configured to derive second geometric data of the skin surface of the particular patient from the second data set, to compare the second geometric data with the first geometric data of one or more of the first data sets to calculate a similarity score for each comparison, and, based on the similarity score, to generate a signal that triggers one of selection and de-selection of one of the first data sets for computer assisted surgical navigation,
wherein the image data are three-dimensional image data;
wherein the first and second geometric data are first and second three-dimensional shape data, respectively, and
wherein the processing unit is configured to compare the first and second three-dimensional shape data by a shape matching algorithm.

14. (Original)		The system of claim 13, wherein the optical camera system comprises at least one of a stereo camera and an infrared 3D sensor.

15. (Original)		The system of claim 13, further comprising a display unit configured to at least one of output the signal and provide navigation instructions on the basis of the selected one of the first data sets.

16. (Cancelled)

17. (Cancelled)

18. (Original)		The system of claim 13, wherein the processing unit is further configured to compare the second geometric data with the first geometric data of a particular first data set that has initially been pre-selected for computer assisted surgical navigation, and evaluate if the similarity score calculated for the pre-selected first data set satisfies a pre-defined condition, wherein, depending on a result of the evaluation, the signal is configured to trigger either selection or de-selection of the pre-selected first data set.

19. (Original)		The system of claim 13, wherein the processing unit is further configured to compare the second geometric data with the first geometric data of the multiple first data sets to calculate multiple similarity scores, and trigger selection of that one of the multiple first data sets which, based on the multiple similarity scores, is representative of the first geometric data that have the highest similarity with the second geometric data.
Allowable Subject Matter
Claims 1,4-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Gillam et al. US 20120173576 (cited in the IDS and listed in the application) which discloses the recognition of patients by comparison of biometric data from a databased comprising first patient data and second biometric data obtained by an optical camera (see figure 1). Gillam states “for instance, biometric binary data can be a photograph of the patient, or other image data from the patient, such as x-rays, CT scans, MRIs, electrocardiograms (see paragraph 0011). Furthermore Prokoski US 6,173,068 discloses overlaying a thermal image of a person on a medical image such as a CT scan of the person (see figure 11) and further discloses that this may be used for surgical navigation (see figure 14). However none of the prior art or record discloses the claims as amended herein with the Examiners amendment in combination with the other limitations of the claim , wherein the image data are three-dimensional image data, wherein the first and second geometric data are first and second three-dimensional shape data, respectively, and wherein the first and second three-dimensional shape data are compared by a shape matching algorithm.
Thus claim 1, and claim 13 are allowable over the art of record. Claims 4-12, 14-15, and 18-19 are allowable at least due to their dependence on the allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669